Citation Nr: 1029327	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-24 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for left great toe 
fracture with laceration, currently evaluated as 20 percent 
disabling.

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to August 
1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2006, a statement of the case 
was issued in July 2006, and a substantive appeal was received in 
August 2006.

The Veteran presented testimony at an RO hearing in September 
2006, and a transcript of the hearing is associated with his 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran requested both a hearing before a traveling Veterans 
Law Judge from the Board (Travel Board hearing) and a VA RO 
hearing in August 2006.  The VA RO hearing was held in September 
2006.  In October 2006, the RO sent a letter to the Veteran 
acknowledging his request for a Travel Board hearing.  The 
Veteran was informed that unless he indicated within 60 days that 
he no longer wanted the Travel Board hearing, his name would be 
kept on the waiting list for such a hearing.  The Veteran did not 
respond, and the Board must therefore assume that he still 
desires a Travel Board hearing.    

Accordingly, the case is REMANDED for the following actions:

The Veteran should be scheduled for a 
Travel Board hearing.  After the hearing is 
conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the case should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


